Citation Nr: 1725171	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, diagnosed as eczema. 

2.  Entitlement to service connection for chronic kidney disease.

3.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of the thoracolumbar spine. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran, spouse


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to December 1991 and January 1994 to December 2009. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record.  The Board observes that a representative from Veterans of Foreign Wars of the United States assisted the Veteran during the hearing.  It appears that such assistance was solely for purpose of the hearing because the current power of attorney (VA Form 21-22a completed in May 2011) is in favor of Texas Veterans Commission and no subsequent power of attorney is reflected in the record.

In February 2016, the Board assigned a 40 percent rating for DDD of the thoracolumbar spine from the beginning of the claim.  Because an updated VA examination was necessary to consider a higher rating, the issue of entitlement to a rating in excess of 40 percent for DDD of the thoracolumbar spine was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's eczema was first manifested during active service.

2.  The Veteran does not have a current kidney disability for VA purposes.

3.  The Veteran's DDD of the thoracolumbar spine is not characterized by unfavorable ankylosis of the entire spine.

4.  The Veteran's service-connected PTSD is assigned a rating of 70 percent and, as of March 2015, the Veteran had a combined disability rating of 90 percent; however, the Veteran has failed to meet his evidentiary burden that his service-connected disabilities, considering his education and work history, preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability, to include eczema, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.305 (2016).

2.  The criteria for service connection for chronic kidney disease have not been met.
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for a disability rating of 50 percent for degenerative disc disease of the spine have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341(a), 3.400(o), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  He was afforded VA examinations in December 2011, July 2013, August 2014, and June 2016, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has alleged otherwise.  The Board also finds that the February 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim for TDIU, including the Veteran's VA treatment records, educational background, and employment history.  See 38 U.S.C.A. § 5103A (a), (b) and (c).  A completed Application for Entitlement to TDIU (VA Form 21-8940) is not currently of record.  The Veteran has not identified any additionally available evidence for consideration in his appeal. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

Service connection may also be granted for any disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303 (b).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

Skin Disorder

The Veteran contends that he had various problems related to skin disabilities while in service and he has had a skin disability since that time which he continues to treat.

A review of the Veteran's service treatment records reflects that the Veteran was treated for a skin disorder in service.  An August 1995 allergy questionnaire reports that the Veteran experienced a rash that kept "popping up every 3-4 days for the last 4 to 5 months."  The Veteran reported a history of eczema, hives, or rash that began at age 25.  In January 2003, the Veteran was treated for a rash that started in the field and steadily worsened.  The medical personnel diagnosed "probable eczema," and prescribed a topical ointment and Benadryl.  In-service examinations in 1996 and 2004 show a history of rash on the back, hands, and legs while deployed.  

An August 2014 VA examiner diagnosed the Veteran with eczema with onset in-service based on the Veteran's medical records but stated that it was less likely eczema was incurred in military service or was caused by the claimed in-service injury, event, or illness.  The examiner went on to say that the Veteran's symptoms were subjective only and a nexus could not be established due to the lack of objective evidence of a chronic condition.  The examiner noted that there was no rash on examination, no systematic manifestations, and no history of treatment in the previous twelve months.  The Board finds the examiner's opinion to conflict with the evidence, as discussed below, and, therefore, to be inadequate.

The medical evidence of record reflects that the Veteran has been diagnosed with eczema since he submitted his claim for service connection for a skin disability.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the U.S. Court of Appeals for Veterans Claims (Court) held that VA was obligated to evaluate tinea pedis, a skin disorder, while in an "active stage" of the disease in order to fulfill the duty to assist.  While Ardison involved a claim for an increased rating claim for tinea pedis, rather than a service connection claim, that decision clearly reflected the fact that tinea pedis consisted of active and inactive stages during which the disorder may improve.  This appears to be the case here, as the Veteran has reported continuously using medication to keep his recurring eczema in check.

The VA examination failed to address lay and medical evidence regarding symptoms of and treatment for the Veteran's eczema in and since service.  The Veteran submitted statements in which he reported that he suffered from a skin disability in service and since that time, and he continues to treat the symptoms of the disability with over the counter medications and his spouse's prescription cream on each recurrence.  His statements have been consistent over time, and the Board finds them credible.  The Veteran is also competent to give evidence about what he personally experienced.  For example, he is competent to discuss his symptoms of a skin disability of the hands, back, and legs in service and since that time, since he can clearly observe a disease that is visible on his skin.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's diagnosed eczema and active military service.  Therefore, service connection for eczema is granted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Kidney Disease

The Veteran contends that he should be service connected for a chronic kidney disorder (renal insufficiency) because he was sent to a nephrologist in service.

The Veteran's STRs show that he was, in fact, referred to a nephrologist in March 2005 due to progressively increasing BUN/creatine levels which created concern for chronic renal failure secondary to hypertension.  The Veteran was prescribed Zocor for his high cholesterol at the time.  Tests in April and September of 2005 show that the Veteran had stable renal function which was within normal limits for both kidneys, effective creatine clearance, and no proteinuria.  The Veteran was noted to be evaluated for renal insufficiency, but STRs are otherwise silent regarding a kidney disability.

Post-service treatment records show that in September 2013 the Veteran had elevated creatine kinase (CK) levels.  The VA physician opined that it was most likely due to his increased physical activity.  In September 2014, a VA physician observed that the Veteran had not yet been seen by a neurologist, and "the situation is confused because African Americans can have elevated CPKs but not usually to this extent."  An October 2014 note states that while the Veteran was on statins for his high cholesterol, his CK levels were elevated; but CK levels decreased when the Veteran is not on statins.  Slight elevations were noted with exercise, and in January 2015, a neurologist attributed the Veteran's persistently elevated CK levels to statin myopathy.  Statin myopathy is commonly defined as myalgia or muscle weakness with creatine kinase (CK) levels greater than 10 times the normal upper limit.

A review of the available medical records show that the Veteran was noted to have chronic kidney disease, stage II, in September 2013.  An ultrasound of his kidneys at that time was unremarkable; and testing showed stable creatine, lack of proteinuria, and a glomerular filtration rate (GFR) above 60, which indicates a mild decrease in kidney function.  The physician opined that the Veteran's kidney issues were most likely due to hypertension and prescribed continued monitoring with a nephrology consultation if it advances to stage III.  However, a July 2014 physician stated that the Veteran's kidney issues were of unclear etiology.  In August 2014, the VA medical examiner noted that the Veteran's medical records showed no continuous medication, renal dysfunction, or history of recurrent urinary tract or kidney infections.  The VA examiner opined that the condition was less likely than not incurred in service as there was no evidence of chronic kidney disease in service. 

According to the National Kidney Foundation, GFR determines the stage of kidney disease.  A To Z Health Guide: Glomerular Filtration Rate (GFR) (2015).  Kidney damage with mild loss of kidney function (60 to 89 GFR) is defined as stage II, and a GFR above 60 with marked levels of protein in the urine indicates chronic kidney disease.  Id.  Treatment records do not show evidence of protein in the urine.  Additionally, the Veteran reported receiving a letter diagnosing chronic kidney disease with no explanation of etiology or plan for treatment in December 2014.  In April 2015, he stated that he was frustrated by the fact that his providers had not told him whether or not he had problems with his kidneys but instead gave conflicting opinions regarding the etiology of his CK levels.

There is no evidence of record suggesting that the Veteran's chronic kidney issues are, in fact, a current disability.  While the Veteran is competent to report observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Though medical records note that the Veteran has renal insufficiency, further documents note no additional factors suggestive of chronic kidney disease.  The Veteran's elevated CK was linked to a statin intolerance, and medical records show no further treatment or evaluation for kidney related issues.  As a result, the Board finds that no current disability exists for service connection purposes and service connection is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Although grateful for the Veteran's honorable service, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Princippi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased rating 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran seeks an increased disability rating for his service-connected DDD of the thoracolumbar spine.  Disabilities of the spine are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5235-5243.  Under the formula for rating spine disorders, a 40 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Id.

On examination in December 2011, the Veteran was shown to have forward flexion of 65 degrees with pain at 60 degrees.  The Veteran was shown to have functional loss in the form of less movement than normal, pain on movement, and interference with sitting, standing, or weight-bearing.  An abnormal spinal contour was noted, as was localized tenderness and guarding and/or muscle spasm not resulting in an abnormal gait or contour.  A July 2013 VA medical examiner indicated that he was unable to ascertain the Veteran's full range of motion because the Veteran indicated he had pain on motion at 65 degrees and refused to go further.  The Veteran was shown to have functional loss in the form of pain on movement, and localized tenderness was noted.  The Veteran reported chronic daily pain in the back that was worse when he sneezed and required that his spouse assist him with some self-care activities.  He used a back brace 2-6 hours per day.

On examination in June 2016, the Veteran reported that his back locked up at night, and he had to loosen it up before going to work.  He reported that his back would go out when he vacuumed or played pool, and that he wore his back brace when not at work up - to 4 days per week.  The VA examiner noted that the Veteran had forward flexion of 75 degrees with pain on movement that did not cause or result in functional loss, guarding or muscle spasms, and localized tenderness not resulting in an abnormal gait or spinal contour.  The Veteran's back disability affected the Veteran's ability to work in that running, jumping, and jogging are not recommended.

The Board notes that there is no evidence currently of record showing that the Veteran has had any incapacitating episodes of DDD within the prior 12 months.  Moreover, neither forward flexion to 30 degrees or less nor favorable ankylosis of the entire thoracolumbar spine has been demonstrated during the above-noted VA examinations or treatment visits to warrant a higher rating under DC 5242.  However, the Board recognizes the Veteran's competent and credible statements regarding his functional limitations during a flare-up and/or with repetitive use which include daily flare-ups of low back pain during which his functional ability is significantly limited; locking up, especially upon rising in the morning, and after sneezing or doing daily activities such as vacuuming or picking things up around the house; and flare-ups with prolonged sitting and standing that disturb locomotion and require he take pain medication, use a heating pad and/or take a hot shower.  His spouse also attested to the fact that she must assist him with daily activities such as tying his shoes and helping him up the stairs.  

In light of the foregoing, the Board finds that the evidence, lay and medical, does not support a disability rating in excess of 40 percent for the Veteran's thoracolumbar spine disability.  38 C.F.R. § 4.40.  A 40 percent rating represents the maximum rating for limitation of motion, which includes functional loss.  Unfavorable ankylosis of the entire thoracolumbar spine has not been shown to be present at any time during the pendency of the appeal.  Therefore, a disability rating in excess of 40 percent for the Veteran's thoracolumbar spine disability is denied.

TDIU

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is compensably service-connected for thoracolumbar spine DDD; radiculopathy of the left lower extremity associated with thoracolumbar spine DDD; left ankle strain; left Achilles tendon strain, post rupture; PTSD with alcohol dependency; and noncompensably for status post right fourth finger fracture, right ankle sprain, hypertension, and erectile dysfunction associated with hypertension.  He has a 70 percent rating for PTSD effective from March 2015, which brings his combined rating to 90 percent as of that time, meeting the schedular requirements for a TDIU.  Id.  See 38 C.F.R. § 4.25. 

However, the Veteran is currently working full-time as a police officer, with no indication that the employment is otherwise marginal.  Moreover, on April 8, 2016, VA wrote and asked the Veteran to send us a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As of this date, VA has not received a completed VA Form 21-8940.  The Veteran has not provided his complete work and education history.  Thus, a fully informed determination cannot be made about the effects of his service-connected disability on his ability to maintain gainful employment, consistent with his education and work experience.  

The Veteran has been given ample notice and opportunity to submit the information needed to establish entitlement to this benefit.  For whatever reason, he has not done so.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, because the Veteran is working full-time and did not respond to VA's request for additional information, the Board is constrained to find that he has not met his evidentiary burden for a TDIU.  

Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it entitlement to a TDIU must be denied.  38 C.F.R. § 4.16 (2016).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for eczema is granted.

Service connection for chronic kidney disease is denied.

The claim of entitlement to an initial rating higher than 40 percent for degenerative disc disease (DDD) of the thoracolumbar spine is denied.

A TDIU rating is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


